Citation Nr: 0806992	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to payment of Dependents' Education Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant is the son of the veteran who had active 
military duty from February 1942 to January 1946.  The 
veteran died in November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.

This appeal arises from the appellant's claim for eligibility 
to receive a complete course of Dependents' Educational 
Assistance, and that claim must be denied as will be 
explained in the following decision.  However, because the 
appellant's potential eligibility extends backwards in time, 
due to a January 1999 rating decision which granted both 
Dependency and Indemnity Compensation (DIC) benefits and DIC 
Chapter 35 benefits, retroactively based upon application of 
38 U.S.C.A. § 1318 (2002), effective from October 1978, the 
appellant is hereby notified that he might be able to apply 
for reimbursement of past educational expenses which may have 
been incurred during a period of previous eligibility, if the 
educational training received at that time qualifies in 
accordance with the governing laws and regulations.  

There is insufficient evidence on file for any current 
determination, but it does appear that the veteran reported 
attending some form of vocational training in the 1980's, 
during a period when he may have been eligible for DEA 
benefits.  The appellant is encouraged to contact RO 
educational benefits personnel to discover the evidence 
necessary to substantiate such claim.  This issue has not 
been sufficiently developed or adjudicated by the RO at any 
time in the past, and there is inadequate evidence now of 
record for the Board to attempt any form of final appellate 
decision.  This issue is referred back to both the appellant 
and the RO for any appropriate action.  


FINDINGS OF FACT

1.  The appellant was born in September 1963, and is the son 
of the veteran.

2.  In January 1999, the RO granted the veteran's surviving 
spouse DIC benefits and Chapter 35 DEA benefits on the basis 
of 38 U.S.C.A. § 1318, and made this allowance effective to 
the implementation of that statute in October 1978.  

In October 1978, the appellant was aged 15, and in January 
1999, the appellant was aged 35.

3.  The appellant filed his initial application for a course 
of Chapter 35 DEA benefits in September 2000, and was aged 36 
at the date of filing.


CONCLUSION OF LAW

The criteria for entitlement to the commencement of 
Dependents' Educational Assistance benefits under Chapter 35 
are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 
38 C.F.R. §§ 21.3040, 21.3041 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is applicable to the appellant's 
claim and requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
claimants in obtaining such evidence.

The Board can find no VCAA notice to the appellant on file, 
but finds that such notice was not necessary.  VA is not 
required to provide assistance to a claimant under VCAA if no 
reasonable possibility exists that such assistance could or 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(2).  This case involves the application of the 
governing laws and regulations to undisputed facts, and those 
facts have been completely developed by the RO.  The 
appellant's birth date, and dates of eligibility for DEA 
benefits are well established in the record.  The US Court of 
Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  
Any error in failure to provide VCAA notice in this appeal 
must be harmless.  See Conway v. Principi, 353 Fed. 3d. 1369 
(Fed. Cir. 2004).  

DEA benefits are provided pursuant to Chapter 35, Title 38, 
United States Code, to certain qualifying dependents of 
certain classes of veterans.  One such class of veterans are 
those who had a total disability permanent in nature 
resulting from service-connected disabilities, or who died 
while a disability so evaluated was in existence, and one 
such qualifying group of dependents consists of some children 
of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, a program of education or special restorative 
training may not be afforded prior to the eligible child's 
18th birthday or the completion of secondary schooling, 
whichever is earlier.  In pertinent part, no child is 
eligible for educational assistance who reached his 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  No person 
is eligible for educational assistance beyond his or her 31st 
birthday, except as provided under 38 C.F.R. § 21.3041(e)(2).  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a)(c)(d).  

The basic ending date (delimiting date) is the eligible 
person's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. 
§ 21.3040 (a), (b), (c).  The basic ending date may be 
modified if certain circumstances occur between the eligible 
person's 18th and 26th birthdays, but these exceptions apply 
to children who are already enrolled in an ongoing course of 
approved educational DEA benefits, not to individuals who 
have never before commenced a period of DEA benefits.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d).  The only 
reason an eligible person may be authorized DEA benefits 
beyond his 31st birthday is again for individuals who are 
already enrolled in an ongoing course of education and the 
program of education was suspended due to conditions 
determined by VA to have been beyond the person's control, or 
when it is necessary to progress beyond a 31st birthday to 
finish a continuing quarter or semester of schooling.  
38 C.F.R. § 21.3041(e)(1)(2).  

Analysis:  The appellant in this case was born in September 
1963, turned 18 in September 1981, and turned 26 in September 
1989.  The rating decision granting entitlement to dependency 
and indemnity compensation for the veteran's surviving spouse 
was issued in January 1999.  This rating decision also 
initially authorized a grant of Chapter 35 DEA benefits.  
Because it was based upon a change in the law at 38 U.S.C.A. 
§ 1318, the grant was made effective retroactively to October 
1978, the effective date of this change in the law.  

The veteran was age 15 in October 1978.  However, the 
appellant's first documented application for Chapter 35 DEA 
benefits was not received until 21 September 2000, at a time 
that the appellant was age 36.  The Board has carefully 
reviewed all of the laws and regulations and can find no 
exception applicable to the appellant's pending claim.  Age 
26 is the normal ending (delimiting ) date for receipt of DEA 
benefits, and exceptions beyond age 26, and even beyond age 
31 only apply to situations where a qualifying child is 
already undergoing a course of DEA benefits, and fundamental 
fairness requires that the individual's benefits be extended 
so that such course can be completed.  There is no provision 
for an otherwise eligible child to commence receipt of a 
course of educational benefits under Chapter 35 beyond age 
31, and the veteran's and the appellant's initial application 
was received when he was age 36.

Chapter 35 DEA benefits were created to provide educational 
assistance to qualifying children of disabled veterans from 
age 18 (or upon completion of high school) to age 26.  
Although there are multiple exceptions to the general rule 
provided for a qualifying child to continue with Chapter 35 
benefits after age 26 (to those already enrolled), there does 
not appear to be any exception within the regulatory frame 
work to allow a child to initially commence a program of 
Chapter 35 benefits after age 26.  The Board understands that 
a somewhat unique situation is presented in this case because 
the grant of Dependency and Indemnity Compensation and 
Chapter 35 benefits did not occur until January 1999, at a 
time when the appellant was already 35 years old, but the 
retroactive effective date for that allowance to October 1978 
cannot roll back the appellant's actual age to qualify him 
for an original enrollment in Chapter 35 benefits.  There is 
no legal basis to find the appellant eligible to commence a 
program of education assistance benefits under Chapter 35.  
Because the disposition of this claim is based upon the law 
as applied to the known and undisputed facts, the claim must 
be denied based on a lack of essential entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38 United States Code, is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


